Exhibit 10.2  

BUCYRUS INTERNATIONAL, INC.

2007 RESTRICTED SHARE AWARD AGREEMENT

                This 2007 RESTRICTED SHARE AWARD AGREEMENT (the “Agreement”),
made as of the Award Date set forth in the Notice of Award of 2007 Restricted
Shares (the “Notice”), by and between Bucyrus International, Inc., a Delaware
corporation (the “Company”) and the undersigned individual (“Grantee”), sets
forth the terms and conditions of the Restricted Share Award (the “Award”)
described in the Notice. You must sign both the Agreement and the Notice in
order for this Award to be effective. Please sign and date the Agreement and the
Notice and return them promptly in the enclosed envelope.

                By accepting this Agreement and any shares of Class A common
stock of the Company (“Company Stock”) issued pursuant to this Award, you
acknowledge that you have received read and understand the terms of the Omnibus
Incentive Plan 2007 (the “Plan”) and this Agreement, and accept this Agreement
subject to all such terms and conditions.

                This Award provides for the grant of shares of Company Stock to
you, which will be subject to a risk of forfeiture and shall be non-transferable
until vested. Vesting occurs when continued service requirements are met. The
number of shares of Company Stock and the vesting schedule applicable to the
Award are stipulated in the Notice.

Terms and Conditions

                1.             Terms and Provisions of Restricted Share Award.
Pursuant to Section 6 of the Plan, as of the Award Date the Company has awarded
to Grantee the number of shares of Company Stock (the “Restricted Shares”)
specified in the Notice. Such Award is subject to the following terms and
conditions.

                2.             Award of Shares Subject to Service Requirements.
The Restricted Shares are subject to the following terms, conditions and
forfeiture provisions:

                                (a)           Service for Entire Period. If
Grantee remains employed by the Company and/or an Affiliate through the Vesting
Date stipulated in the Notice, then, to the extent not forfeited previously,
100% of the Restricted Shares shall vest on the Vesting Date.

                                (b)           Intervening Qualifying Events.
Upon Grantee’s termination of employment from the Company and its Affiliates,
any unvested Restricted Shares shall be immediately forfeited, except that

 

                  i.              If Grantee’s termination of employment is due
to death or Disability then the Restricted Shares shall vest in full on the date
of such termination.                     ii.             If Grantee’s
termination of employee occurs more than one year after the Award Date due to
Retirement (a “Qualifying Retirement”), Grantee shall continue to vest in the
Restricted Shares on the same basis as if Grantee had remained an active
employee; provided, however, that a forfeiture shall occur if




 

--------------------------------------------------------------------------------




  Grantee, prior to the Vesting Date, obtains other gainful employment
(regardless of whether such employment is with a competitor of the Company).
Grantee acknowledges and agrees that the forfeiture of Restricted Shares set
forth in the preceding sentence does not constitute a limitation or restriction
on Grantee’s right to obtain other employment, but is only a restriction on
Grantee’s right to receive unvested Restricted Shares.

 

                3.             Confidential Information; Noncompetition;
Nonsolicitation.

                                (a)           Grantee acknowledges that all
product design information, manufacturing processes and methods, information
regarding new product development, information regarding strategic or tactical
planning, information regarding pending or planned competitive bids, and
information regarding key employees, and other information, knowledge or data
relating to the Company or any of its Affiliates and their respective businesses
that Grantee obtains during Grantee’s employment by the Company or any of its
Affiliates and that is not public knowledge (other than as a result of the
Grantee’s violations of this Section 3(a)) (“Confidential Information”) is
highly sensitive and proprietary. Confidential Information shall not include
trade secrets of the Company, and Grantee acknowledges that Grantee has an
independent statutory obligation to protect the Company’s trade secrets which is
in no way limited by this Agreement. Grantee shall not communicate, divulge,
disseminate, or use any Confidential Information at any time during or at any
time within one year after termination of Grantee’s employment with the Company
or any of its Affiliates under any circumstances reasonably likely to result in
use of such information to the Company’s competitive disadvantage in any country
in the World, except with the prior written consent of the Company or as
otherwise required by law or legal process. All computer software, telephone
lists, customer lists, price lists, contract forms, catalogs, records, files and
know-how acquired while an employee of the Company or any of its Affiliates are
acknowledged to be the property of the Company and shall not be duplicated,
removed from the Company’s or an Affiliate’s possession or premises or made use
of other than in pursuit of the Company’s or an Affiliate’s business or as may
otherwise be required by law or any legal process, and, upon termination of
employment for any reason, Grantee shall deliver to the Company, without further
demand, all such items and any copies thereof which are then in his or her
possession or under his or her control.

                                (b)           For a one year period beginning on
Grantee’s termination of employment, Grantee will not, except upon prior written
permission signed by an authorized officer of the Company, in any capacity in
which Confidential Information or trade secrets of the Company would reasonably
be expected to be useful, consult with or advise or, directly or indirectly, as
owner, member, shareholder, partner, officer, contractor, agent, servant or
employee, engage in business with any company in competition with the Company in
the business of manufacturing, selling, servicing or repairing draglines, drills
or shovels for the surface mining industry or parts for such equipment, or the
business of any affiliate of the Company (whether currently in existence or
acquired by the Company after the date of this Agreement), or with any
corporation or entity controlled by, controlling or under common control with
any such company and that is conducting or planning to conduct any such business
in any country in the World. Notwithstanding the foregoing, Grantee may make and
retain investments in not more than three percent (3%) of the equity of any such
company if such equity is listed on a national securities exchange or regularly
traded in an over-the-counter market.




2

--------------------------------------------------------------------------------




                                (c)           For a one year period beginning on
Grantee’s termination of employment, Grantee will not, directly or indirectly,
solicit for employment on behalf of any organization other than the Company or
one of its Affiliates any person then employed by the Company or any of its
Affiliates or who had been so-employed within the previous six months and whom
Grantee supervised or learned Confidential Information about in the last year of
Grantee’s employment with the Company or any of its Affiliates.

                                (d)           In the event of a breach of
Grantee’s covenants under this Section 3, the Administrator is hereby authorized
in his or her sole discretion to declare a forfeiture of some or all of the
Restricted Shares awarded to Grantee as of such breach and it is understood and
agreed that the Company shall be entitled to injunctive relief as well as any
other legal or equitable remedies. Grantee acknowledges and agrees that the
covenants, obligations and agreements of the Grantee in this Section 3 relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause the Company or its
Affiliates irreparable injury for which adequate remedies are not available at
law. Therefore, Employee agrees that the Company or any of its Affiliates shall
be entitled to an injunction, restraining order or such other equitable relief
(without the requirement to post bond) as a court of competent jurisdiction may
deem necessary or appropriate to restrain Grantee from committing any violation
of such covenants, obligations or agreements. These injunctive remedies are
cumulative and in addition to any other rights and remedies that the Company may
have. The Company and Grantee hereby irrevocably submit to the exclusive
jurisdiction of the courts of Wisconsin and the Federal courts of the United
States of America, located in Milwaukee, Wisconsin, in respect of all disputes
involving Confidential Information, trade secrets or the violation of the
provisions of this Section 3.

                4.             Voting Rights. By acceptance of this Award
Agreement and as consideration for the receipt of Restricted Shares, Grantee
agrees to appoint a Company nominee[s] as his/her irrevocable proxy to vote, in
the nominee[s]’ discretion, the Restricted Shares at the annual meeting of
shareholders and at any other meetings at which shareholders are entitled to
vote until the date the Restricted Shares are vested. The Company will provide
appropriate means to effect this appointment. If Grantee fails to so appoint a
proxy within a reasonable time as specified by the Company, this Award shall
become null and void.

                5.             Dividends. Any dividends paid on the Restricted
Shares prior to their vesting shall also be subject to forfeiture until such
date as the underlying shares to which they relate become vested, and shall be
paid in cash to Grantee upon vesting, without interest thereon.

                6.             Tax Consequences. Grantee understands that the
award of Restricted Shares to Grantee, the vesting thereof, and the sale of such
shares by Grantee, may have tax implications to Grantee. Grantee represents that
he or she has been advised to consult a tax advisor regarding the implications
of this Agreement. Grantee further acknowledges that he or she is not relying on
the Company for any tax, financial or legal advice; and it is specifically
understood by Grantee that no representations are made as to any particular tax
treatment with respect to this Award.




3

--------------------------------------------------------------------------------




                7.             Fractional Shares. If any fractional share of
Company Stock would be released from restrictions or limitations upon vesting,
the Fair Market Value of such fractional share as determined on the vesting date
shall be paid in cash to Grantee.

                8.             Restrictions on Transfer. Until vested, the
Restricted Shares awarded to Grantee under this Agreement may not be transferred
or otherwise disposed of by Grantee, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, except as permitted by the
Administrator, or by will or the laws of descent and distribution. Any purported
sale, assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Restricted Shares by any holder
thereof in violation of the provisions of this Agreement shall be invalid, and
the Company will not transfer any of said shares on its books nor will any of
said shares be entitled to vote, nor will any dividends be paid thereon, unless
and until there has been full compliance with said provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce said
provisions.

                9.             Approvals. No shares of Company Stock shall be
issued under this Agreement unless and until all legal requirements applicable
to the issuance of such shares have been complied with to the satisfaction of
the Company. The Company shall have the right to condition any issuance of
shares to Grantee on Grantee’s undertaking in writing to comply with such
restrictions on the subsequent disposition of such shares as the Company shall
deem necessary or advisable as a result of any applicable law or regulation.

                10.           Change in Control. In the event of a change in
control, all Restricted Shares that have not been previously forfeited shall
become immediately vested and all restrictions and forfeiture conditions
applicable to such shares shall immediately lapse.

                11.           Taxes. Grantee shall pay to the Company promptly
upon request an amount equal to the federal, state and/or local taxes the
Company determines it is required to withhold under applicable tax laws with
respect to the Restricted Shares. Grantee may satisfy the foregoing requirement
by electing one or a combination of the following methods: (a) making a payment
to the Company in cash or cash equivalents (including by electing to have the
Company deduct the taxes from accumulated wages otherwise due to Grantee); or
(b) authorizing the Company to withhold a portion of the shares of Company Stock
that are vesting hereunder having a Fair Market Value on the Vesting Date equal
to or less than the minimum amount required to be withheld. In the absence of an
election, the Company shall withhold a portion of the shares of Company Stock
that are vesting hereunder having a Fair Market Value on the Vesting Date equal
to the minimum amount required to be withheld. Grantee shall promptly notify the
Company of any election made pursuant to Section 83(b) of the Code. Grantee
understands that the amount withheld by the Company may not be sufficient to
cover Grantee’s entire tax liability, and Grantee understands that Grantee, and
not the Company, is solely responsible for any tax liability Grantee may incur
as a result of this Agreement.

              GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND
NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE,
IN THE EVENT THAT GRANTEE DESIRES TO MAKE THE ELECTION.




4

--------------------------------------------------------------------------------




                12.           Compliance with Law and Regulations. This
Agreement, the Restricted Shares awarded hereunder and any obligation of the
Company hereunder shall be subject to all applicable federal, state and local
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. Restricted Shares shall be held in the
name of Grantee in book entry form until the Vesting Date. Upon the Vesting
Date, Grantee may request that the shares of Company Stock be issued in
certificate form.

                13.           Incorporation of Plan. This Agreement is made
under the provisions of the Plan (which is incorporated herein by reference) and
shall be interpreted in a manner consistent with it. To the extent that this
Agreement is silent with respect to, or in any way inconsistent with, the terms
of the Plan, the provisions of the Plan shall govern and this Agreement shall be
deemed to be modified accordingly. Any capitalized term not defined herein shall
have the meaning set forth in the Plan.

                14.           Notices. Any notices required or permitted
hereunder shall be addressed to Secretary of the Company, 1100 Milwaukee Avenue,
South Milwaukee, Wisconsin 53172, or to Grantee at the address then on record
with the Company, as the case may be, and deposited, postage prepaid, in the
United States mail. Either party may, by notice to the other given in the manner
aforesiad, change his/her or its address for future notices.

                15.           Binding Agreement; Successors. This Agreement
shall bind and inure to the benefit of the Company, its successors and assigns,
and Grantee and Grantee’s personal representatives and beneficiaries.

                16.           Amendment. This Agreement may be amended or
modified by the Company at any time; provided that any amendment that would
adversely affect the rights of Grantee is subject to Grantee’s written consent.
Notwithstanding the foregoing, the Company need not obtain Grantee consent if
the Company determines that such amendment is necessary to comply with
applicable law, the listing requirements of any principal securities exchange or
market on which the Company’s Stock is then listed, or to preserve favorable
accounting treatment of the Award for the Company.

                IN WITNESS WHEREOF, the undersigned parties have executed this
Agreement to be effective as of the Award Date set forth in the Notice.

      GRANTEE                

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Date       BUCYRUS INTERNATIONAL, INC.                

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Craig R. Mackus
Secretary   Date




5

--------------------------------------------------------------------------------